Citation Nr: 1031584	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asbestosis.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from November 1944 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

As the Veteran is seeking service connection for a respiratory 
disorder, the Board has characterized the claim as stated on the 
title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Initially, although the RO determined that the Veteran's service 
treatment records could not be located, and even advised him of 
this situation, the Board observes that the RO should submit 
another request to the National Personnel Records Center (NPRC).  
In this regard, the RO did not provide the Veteran's service 
number when it made its original request to the NPRC, and the 
NPRC replied that the Veteran's records could not be identified 
without his service number.  The RO did not submit a follow-up 
request.  The Board notes that the Veteran supplied his service 
number on his claim form: [redacted].  Thus, the RO should submit a 
request using this number.  The Board observes that the service 
number is often the veteran's Social Security number.  Thus, if 
the above request yields no records, then another request should 
be submitted using the Veteran's Social Security number.

The RO should also verify with the NPRC the Veteran's dates of 
active service, character of discharge, and any exposure to 
asbestos.  On his claim, he indicated that he entered active 
service in November 1944 and left in February 1952.  The DD Form 
214, however, only reflects active service from November 1944 to 
July 1945.  Thus, the RO should attempt to verify this 
information on remand.

The Board also notes that there may be outstanding VA medical 
records pertinent to the appeal.  In a May 2007 statement, the 
Veteran indicated that he had been treated at the Bay Pines VA 
Medical Center (VAMC) from 1988 to 2005 and the Sarasota 
Community-Based Outpatient Clinic from 2000 to 2005.  However, 
the RO has only obtained records from the above facilities since 
2005.  As they may be pertinent to the appeal, the RO should 
attempt to obtain any treatment reports from the above facilities 
prior to 2005.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Lastly, on his claim, the Veteran stated that he had shortness of 
breath and a history of asbestos exposure.  Although the December 
2007 VA examination report reflects that the Veteran does not 
have asbestosis based on a CT scan of the chest, the report does 
reflect that he has a moderate restrictive disorder based on 
pulmonary function testing.  The examiner, however, did not 
provide an opinion on whether the moderate restrictive disorder 
is related to service.  Once VA has provided a VA examination, it 
is required to provide an adequate one, regardless of whether it 
was legally obligated to provide an examination in the first 
place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA 
examination is inadequate, the Board must remand the case.  Thus, 
the RO should arrange for the Veteran's claims file to be 
reviewed by the examiner who prepared the above examination 
report to obtain a supplemental opinion on whether the Veteran's 
moderate restrictive disorder had its onset in or is 
etiologically related to service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should submit a request to the 
NPRC for the Veteran's service treatment 
records using the service number supplied on 
his claim form: [redacted].  If the request 
yields no records, then another request 
should be submitted using the Veteran's 
Social Security number.  The RO should also 
ask for verification of the Veteran's dates 
of active service, character of discharge, 
and any exposure to asbestos.  

2.  The RO should attempt to obtain any 
treatment reports from the Bay Pines VAMC 
from 1988 to 2004 and the Sarasota Community-
Based Outpatient Clinic from 2000 to 2004.  

3.  The RO should then arrange for the 
Veteran's claims file to be reviewed by the 
examiner who prepared the December 2007 VA 
examination report (or a suitable substitute 
if that examiner is unavailable) to obtain a 
supplemental opinion that addresses the 
nature, extent, and etiology of the Veteran's 
moderate restrictive disorder.  The examiner 
should provide an opinion on whether it is at 
least as likely as not (50 percent or greater 
probability) that the disorder had its onset 
in or is etiologically related to service.  A 
complete rationale should be given for all 
opinions and conclusions.  

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

